Exhibit 10.2
 

 
Exterran Partners, L.P.
 
Long-Term Incentive Plan
 
Amendment No. 2 to Grant of Options
 
Grantee:
 
Original Grant Date:
 
Original Option Grant Amount:
 
Amendment Date:
 


 
1.  
Amendment of Options.  The grantee named above (the “Grantee”) and Exterran GP
LLC on behalf of Exterran General Partner, L.P. (the “Company”) hereby agree to
amend pursuant to this Amendment No. 2 to Grant of Options (this “Amendment”)
the original grant agreement in respect of the grant of options to purchase
Common Units (“Units”) of Exterran Partners, L.P. described above (the
“Options”), as amended through the date hereof (the “Grant Agreement”).  Except
as otherwise provided in this Amendment, the terms and conditions of the Grant
Agreement shall remain in full force and effect.  In the event of any conflict
between the terms of this Amendment and the Exterran Partners, L.P. Long-Term
Incentive Plan (the “Plan”), the Plan shall control.  Capitalized terms used but
not defined in this Amendment shall have the meaning attributed to such terms
under the Plan, unless the context requires otherwise.

 
2.  
Payment upon Exercise.  Upon the exercise of the Options, at the election of the
Company, the Company shall (a) transfer Units to the Grantee pursuant to the
terms of the Grant Agreement, (b) make a cash payment to the Grantee equal to
the excess of the aggregate Fair Market Value of the Units as to which the
Options are exercised over the sum of (1) the aggregate purchase price of the
Units as to which the Options are exercised and (2) any amounts the Company or
any of its Affiliates may require to meet its withholding obligations under such
applicable law or (c) take any combination of the actions described in clauses
(a) and (b) above.

 
3.  
Binding Effect.  This Amendment shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under you.

 
4.  
Entire Agreement.  This Amendment and the Grant Agreement constitute the entire
agreement of the parties with regard to the subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Options.

 
5.  
Modifications.  Except as provided below, any modification of this Amendment
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.  However, the Company may make any change to
this Amendment that is not adverse to your rights under this Amendment.

 
6.  
Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer all effective as of the day and year first above
written.
 
Exterran General Partner, L.P.,
by its general partner


Exterran GP LLC


 
By:              
Name:
Title:                                                                             
 




Agreed to and accepted:




Grantee




By:              
Name:


